In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 09-803V
                                    Filed: November 14, 2013

* * * * * * * * * * * * * * * *                           UNPUBLISHED
STACEY and RENEE WYLER, legal                 *
representatives of a minor child,             *
MORGAN ALEXANDRA WYLER,                       *
                                              *           Special Master Dorsey
               Petitioners,                   *
                                              *           Joint Stipulation on Damages;
v.                                            *           Diphtheria-Tetanus-acellular
                                              *           Pertussis (DTaP); Measles-Mumps
SECRETARY OF HEALTH                           *           Rubella (MMR); oral Polio (OPV)
AND HUMAN SERVICES,                           *           vaccines; adverse reaction and
                                              *           injuries.
               Respondent.                    *
* * * * * * * * * * * * * * * *
Lisa Annette Roquemore, Law Offices of Lisa A. Roquemore, Irvine, CA, for petitioners.
Althea Walker Davis, United States Dept. of Justice, Washington, DC, for respondent.

                                            DECISION1

       On November 20, 2009, Stacey and Renee Wyler (petitioners), legal representatives of a
minor child, Morgan Alexandra Wyler (“Morgan”), filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners
alleged that Morgan sustained a vaccine-related injury as a result of her receipt of the Diphtheria-
Tetanus-acellular Pertussis (“DTaP”), Measles-Mumps-Rubella (“MMR”), and oral Polio
(“OPV”) vaccines, which she received on or about August 21, 2006. Petitioners allege that
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
Morgan experienced the residual effects of this injury for more than six months.

       On November 13, 2013, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

       Respondent denies that the vaccines caused Morgan an adverse reaction, any other
condition, or her current disabilities. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioners shall receive the following compensation:

       A lump sum of $300,000.00, in the form of a check payable to Stacey and Renee
       Wyler, petitioners, as guardians of the estate of Morgan Alexandra Wyler. This
       amount represents compensation for all damages that would be available under 42 U.S.C.
       § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2